Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 16/687,965, in which claims 1, 3, 5, 7-9, 11, 13, and 15-17 were amended and claims 2, 4, 10, and 12 were cancelled. Claims 1, 3, 5-9, 11, and 13-17 are pending in the application and have been considered.


Non-compliant Amendment
The amendments submitted 04/19/22 fail to comply with 37 CFR 1.121, which require that the changes in any amended claim must be shown by underlining for added matter, because lines 19-43 of claim 17 are newly added matter but only partially marked with underlining. Amended claim 17 also fails to comply with MPEP 608.01(M), which requires that each claim ends with a period, and periods may not be used elsewhere in the claims except for abbreviations, because both lines 18 and 43 of the claims end with a period. Taking note that lines 1-18 do comply with 37 CFR 1.121, it appears to the examiner that lines 19-43 of the claim may have been copied from lines 3-27 of claim 1 and inadvertently appended to Applicant’s intended end of the claim at the first period (line 18). In order to expedite prosecution, for examining purposes, only lines 1-18 of claim 17 have been considered.

Response to Arguments
The amended title overcomes the objection for not being descriptive, and so it is withdrawn.
Amended claim 9 overcomes the objection for a minor informality, and so it is withdrawn.
Amended claim 17 overcomes the objection for a minor informality, and so it is withdrawn.
The arguments on page 12 regarding the 35 U.S.C. 102(a)(2) and 103 claim rejections based on Kahan, Bharat, and Nakano have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments. 


Claim Objections
In claim 1, line 4, should “input by user” be “input by a user”?
In claim 1, line 24, should “the interactions scenario” be “the interaction scenario”?
In claim 9, line 6, should “input by user” be “input by a user”?
In claim 9, line 28, should “the interactions scenario” be “the interaction scenario”?
In claim 17, line 15, should “the interactions scenario” be “the interaction scenario”?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan et al. (10,762,903) in view of Homma et al. (2019/0130904).

Consider claim 1, Kahan discloses a computer-implemented interaction control method (method for conversational recovery during a conversation with a user, Col 1 lines 46-48) comprising:
acquiring one or more categories from a plurality of pieces of information input by a user by using a first machine learning model for estimating a category from information (machine learning model identifies portions of text corresponding to an entity, Col 15 lines 30-34, from text generated by ASR results from a user’s speech, Col 9 lines 27-38); 
determining, based on a first requirement, a first category with highest accuracy from the one or more categories estimated from each of the plurality of pieces of information by using the first machine learning model (ranking the possible components/domains for a user input data, and generating message data comprising a question asking whether the user wants an experience associated with the highest ranked domain/component, Col 22 lines 43-50); 
selecting, based on the determined first category, a first conversation topic for interaction with the user from conversation topics (determining that “Katy Perry” from music domain matches several possible topics, and ranking “news” highest, Col 23 lines 33-53); 
executing, by using the first conversation topic, the interaction with the user via a user interface (e.g. generating message data that includes a headline of a trending story about Katy Perry and asking the user whether they would like to hear the story, Col 23 lines 54-57); 
determining, when a latest conversation topic is different from the first conversation topic in accordance with a result of the interaction executed by using the first conversation topic, based on a second requirement, a second category from the one or more categories (if the user answer includes a simple negative response, CR engine generates new message data comprising an inquiry asking if the user wants the experience associated with the second highest ranked component/domain, Col 23 lines 11-15); 
selecting, based on the determined second category, a second conversation topic for the interaction with the user from the conversation topics (determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10); executing, by using the second conversation topic, the interaction with the user via the user interface (e.g. “do you want me to play music by Katy Perry”, Col 28 lines 9-10). 
Kahan does not specifically mention estimating, based on an order of a first group including the second category of the one or more categories, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of categories and a certain category following the plurality of categories from an order of the plurality of categories, and selecting the interaction scenario.
Homma discloses estimating, based on an order of a first group including the second category of the one or more categories (normal NLU and out-of-topic NLU results, [0181]), an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of categories and a certain category following the plurality of categories from an order of the plurality of categories (the system calculates the probability when the decoder RNN generates one of the sentences in 28550 given the user utterance and the additional information, [0180], and the next state can be determined on the dialog scenario when the out-of-topic NLU result was adopted, [0184], Fig 29 elements 29050 and 29060), and selecting the interaction scenario (the system selects “Me too! It’s my pleasure”, which has the largest possibility, and outputs the generated system utterance, [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by estimating, based on an order of a first group including the second category of the one or more categories, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of categories and a certain category following the plurality of categories from an order of the plurality of categories, and selecting the interaction scenario in order to avoid dialog breakdowns, as suggested by Homma ([0002]).


Consider claim 9, Kahan discloses an interaction control system (system for conversational recovery, Col 1 lines 29-32) comprising: 
one or more memories (memory 906, Col 35 lines 60-62); and 
one or more processors coupled to the one or more memories (one or more processors, Col 35 lines 58-60) and the one or more processors configured to: 
acquire one or more categories from a plurality of pieces of information input by a user by using a first machine learning model for estimating a category from information (machine learning model identifies portions of text corresponding to an entity, Col 15 lines 30-34, from text generated by ASR results from a user’s speech, Col 9 lines 27-38); 
perform, based on a first requirement, determination of a first category with highest accuracy from the one or more categories estimated from each of the plurality of pieces of information by using the first machine learning model (ranking the possible components/domains for a user input data, and generating message data comprising a question asking whether the user wants an experience associated with the highest ranked domain/component, Col 22 lines 43-50), 
select, based on the determined first category, a first conversation topic for interaction with the user from conversation topics (determining that “Katy Perry” from music domain matches several possible topics, and ranking “news” highest, Col 23 lines 33-53), 
execute, by using the first conversation topic, the interaction with the user via a user interface (e.g. generating message data that includes a headline of a trending story about Katy Perry and asking the user whether they would like to hear the story, Col 23 lines 54-57), 
perform, when a latest conversation topic is different from the first conversation topic in accordance with a result of the interaction executed by using the first conversation topic, based on a second requirement, determination of a second category from the one or more categories (if the user answer includes a simple negative response, CR engine generates new message data comprising an inquiry asking if the user wants the experience associated with the second highest ranked component/domain, Col 23 lines 11-15), perform, based on the determined second category, selection of a second conversation topic for the interaction with the user from the conversation topics (determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10), execute, by using the second conversation topic, the interaction with the user via the user interface (e.g. “do you want me to play music by Katy Perry”, Col 28 lines 9-10). 
Kahan does not specifically mention estimating, based on an order of a first group including the second category of the one or more categories, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of categories and a certain category following the plurality of categories from an order of the plurality of categories, and selecting the interaction scenario.
Homma discloses estimating, based on an order of a first group including the second category of the one or more categories (normal NLU and out-of-topic NLU results, [0181]), an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of categories and a certain category following the plurality of categories from an order of the plurality of categories (the system calculates the probability when the decoder RNN generates one of the sentences in 28550 given the user utterance and the additional information, [0180], and the next state can be determined on the dialog scenario when the out-of-topic NLU result was adopted, [0184], Fig 29 elements 29050 and 29060), and selecting the interaction scenario (the system selects “Me too! It’s my pleasure”, which has the largest possibility, and outputs the generated system utterance, [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by estimating, based on an order of a first group including the second category of the one or more categories, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of categories and a certain category following the plurality of categories from an order of the plurality of categories, and selecting the interaction scenario for reasons similar to those for claim 1.


Consider claim 17, Kahan discloses computer-implemented interaction control method (method for conversational recovery during a conversation with a user, Col 1 lines 46-48) comprising: 
selecting, based on information input by a user, a first conversation topic from a plurality of conversation topics (determining that “Katy Perry” from music domain matches several possible topics, and ranking “news” highest, Col 23 lines 33-53); 
determining, based on other information input by the user in response to an interaction process executed based on the first conversation topic, whether the first conversation topic is appropriate (if the user answer includes a simple negative response, the highest ranked component/domain was not desired, Col 23 lines 11-15); 
selecting, when determining that the first conversation topic is not appropriate, the second conversation topic from the plurality of conversation topics based on the other information (determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10); 
providing the user via a user interface with an inquiry to confirm whether the second conversation topic is appropriate (e.g. “do you want me to play music by Katy Perry”, Col 28 lines 9-10).
Kahan does not specifically mention estimating, based on an order of a first group including the second conversation topic of the one or more conversation topics, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics and a certain conversation topic following the plurality of conversation topic from an order of the plurality of conversation topics, and selecting the interaction scenario.
Homma discloses estimating, based on an order of a first group including the second conversation topic of the one or more conversation topics (normal NLU and out-of-topic NLU results, [0181]), an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics and a certain conversation topic following the plurality of conversation topics from an order of the plurality of conversation topics (the system calculates the probability when the decoder RNN generates one of the sentences in 28550 given the user utterance and the additional information, [0180], and the next state can be determined on the dialog scenario when the out-of-topic NLU result was adopted, [0184], Fig 29 elements 29050 and 29060), and selecting the interaction scenario (the system selects “Me too! It’s my pleasure”, which has the largest possibility, and outputs the generated system utterance, [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by estimating, based on an order of a first group including the second conversation topic of the one or more conversation topics, an interaction scenario indicating an order of a second group including the first group by a second machine learning model, the second machine learning model estimating a scenario indicating an order of a plurality of conversation topics and a certain conversation topic following the plurality of conversation topic from an order of the plurality of conversation topics, and selecting the interaction scenario for reasons similar to those for claim 1.

Consider claim 3, Kahan discloses: detecting that the first conversation topic is inappropriate when a latest conversation topic is different from the first conversation topic (for example, hearing news versus playing music, Col 13 lines 25-33) wherein the second requirement indicates second highest accuracy, and the determining of the second category includes selecting, as the second category, a category estimated with the second highest accuracy from the one or more categories estimated by the first machine learning model (CR engine generates new message data comprising an inquiry asking if the user wants the experience associated with the second highest ranked component/domain, Col 23 lines 11-15). 

Consider claim 5, Kahan discloses: when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, estimating, based on an order of the one or more categories including the first category, a next category by a machine learning model (trained models for NLU, Col 15 lines 1-14), providing the user, via the user interface, with a content corresponding the next category (after the story is completed, asking whether the user wants to hear music by Katy Perry, Col 23 lines 60-62). 

Consider claim 11, Kahan discloses the one or more processors is configured to detect that the first conversation topic is inappropriate when a latest conversation topic is different from the first conversation topic (for example, hearing news versus playing music, Col 13 lines 25-33), the second requirement indicates second highest accuracy, and the determination of the second category includes selecting, as the second category, a category estimated with the second highest accuracy from the one or more categories estimated by the first machine learning model (CR engine generates new message data comprising an inquiry asking if the user wants the experience associated with the second highest ranked component/domain, Col 23 lines 11-15). 

Consider claim 13, Kahan discloses the one or more processors is configured to: when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, estimate, based on an order of the one or more categories including the first category, a next category by a machine learning model (trained models for NLU, Col 15 lines 1-14), and provide the user, via the user interface, with a content corresponding the next category (after the story is completed, asking whether the user wants to hear music by Katy Perry, Col 23 lines 60-62). 


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan et al. (10,762,903) in view of Homma et al. (2019/0130904), in further view of Bharat et al. (8,126,865).

Consider claim 6, Kahan discloses when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, acquiring information from a device in accordance with the first category, and providing the user with the information (providing a trending news story from a news component, Col 2 lines 63-67). 
Kahan and Homma do not specifically mention acquiring information from an external device in accordance with the first category, and providing the user with the information.
Bharat discloses acquiring information from an external device in accordance with the first category, and providing the user with the information (news content retrieved from a server, Col 1 lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan and Homma by acquiring information from an external device in accordance with the first category, and providing the user with the information in order to assist the user in keeping up with the news, as suggested by Bharat (Col 1 lines 29-32).


Consider claim 14, Kahan discloses the one or more processors is configured to: when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, acquire information from a device in accordance with the first category, and provide the user with the information (providing a trending news story from a news component, Col 2 lines 63-67).
Kahan and Homma do not specifically mention acquiring information from an external device in accordance with the first category, and providing the user with the information.
Bharat discloses acquiring information from an external device in accordance with the first category, and providing the user with the information (news content retrieved from a server, Col 1 lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan and Homma by acquiring information from an external device in accordance with the first category, and providing the user with the information for reasons similar to those for claim 6.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan et al. (10,762,903) in view of Homma et al. (2019/0130904), in further view of Nakano et al. (2014/0156276).

Consider claim 7, Kahan discloses learning data which in the plurality of pieces of information are treated as a variable and in which the first category estimated with the highest accuracy is treated as a variable (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer, the highest ranked domain/component, Col 22 lines 43-50, such as Katy Perry).
Kahan and Homma do not specifically mention generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the highest accuracy is treated as an objective variable; and updating the learning model by using the generated learning data. 
Nakano discloses generating learning data in which a plurality of pieces of information are treated as an explanatory variable and in which a category is treated as an objective variable (learning and evaluation, [0052], explanatory and objective variables of the learning function, [0027-0028]) and updating the learning model by using the generated learning data (learning and evaluation, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan and Homma by generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the highest accuracy is treated as an objective variable; and updating the machine learning model by using the generated learning data in order to improve the dialog system by using various pieces of information other than voice recognition result, as suggested by Nakano ([0006]).

Consider claim 8, Kahan discloses: learning data in which the order of the one or more categories including the first category is treated as a variable and in which a category estimated from another information input by the user during the interaction are provided is treated as a variable (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer, the highest ranked domain/component, Col 22 lines 43-50, such as Katy Perry, determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10).
Kahan and Homma do not specifically mention generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the machine learning model by using the generated learning data.
Nakano discloses generating learning data in which a plurality of pieces of information are treated as an explanatory variable and in which a category is treated as an objective variable (learning and evaluation, [0052], explanatory and objective variables of the learning function, [0027-0028]) and updating the machine learning model by using the generated learning data (learning and evaluation, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan and Homma by generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the machine learning model by using the generated learning data for reasons similar to those for claim 7.

Consider claim 15, Kahan discloses the one or more processors is configured to:  learn data which in the plurality of pieces of information are treated as a variable and in which the first category estimated with the highest accuracy is treated as a variable (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer, the highest ranked domain/component, Col 22 lines 43-50, such as Katy Perry).
Kahan and Homma do not specifically mention generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the highest accuracy is treated as an objective variable; and updating the machine learning model by using the generated learning data. 
Nakano discloses generating learning data in which a plurality of pieces of information are treated as an explanatory variable and in which a category is treated as an objective variable (learning and evaluation, [0052], explanatory and objective variables of the learning function, [0027-0028]) and updating the machine learning model by using the generated learning data (learning and evaluation, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan and Homma by generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the highest accuracy is treated as an objective variable; and updating the machine learning model by using the generated learning data for reasons similar to those for claim 7.

Consider claim 16, Kahan discloses: the one or more processors is configured to:  learn data in which the order of the one or more categories including the first category is treated as a variable and in which a category estimated from another information input by the user during the interaction are provided is treated as a variable (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer, the highest ranked domain/component, Col 22 lines 43-50, such as Katy Perry, determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10).
Kahan and Homma do not specifically mention generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the machine learning model by using the generated learning data.
Nakano discloses generating learning data in which a plurality of pieces of information are treated as an explanatory variable and in which a category is treated as an objective variable (learning and evaluation, [0052], explanatory and objective variables of the learning function, [0027-0028]) and updating the machine learning model by using the generated learning data (learning and evaluation, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan and Homma by generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the machine learning model by using the generated learning data for reasons similar to those for claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    05/10/22